
	

113 HRES 652 IH: Condemning the President of the United States and the executive branch of Government for continuous actions that violate the laws and Constitution of the United States.
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 652
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2014
			Mr. Weber of Texas (for himself, Mr. Culberson, Mr. Olson, Mr. Hall, Mr. Burgess, Mr. Young of Alaska, Mr. Schweikert, Mr. Sessions, and Mr. Neugebauer) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Condemning the President of the United States and the executive branch of Government for continuous
			 actions that violate the laws and Constitution of the United States.
	
	
		Whereas the President violated the Constitution by unilaterally changing sections of the Affordable
			 Care Act (Public Law 111–148) 23 times without congressional approval;
		Whereas the President and the Department of Justice, in direct violation of their constitutional
			 responsibility, decided to not enforce Federal law with regards to the
			 Defense of Marriage Act (Public Law 104–199);
		Whereas the President and the Department of Justice continues to choose not to enforce Federal drug
			 laws (Public Law 91–513, the Controlled Substances Act, and Public Law
			 100–690, the Anti-Drug Abuse Act of 1986);
		Whereas the President violated the Constitution by making presidential appointments to the National
			 Labor Relations Board and the Consumer Financial Protection Bureau while
			 Congress was not in session;
		Whereas the President and the Department of Justice abused executive privilege with regards to the
			 Operation Fast and Furious scandal, by refusing to comply with a subpoena
			 issued by
			 the Committee on Oversight and Government Reform of the House of
			 Representatives in violation of section 192 of title 2, United States
			 Code;
		Whereas the President violated the law (Public Law 89–236) when he unilaterally changed our
			 Nation’s immigration laws with regards to Deferred Action;
		Whereas the President and the Department of Health and Human Services failed to enforce Federal law
			 (Public Law 111–5) by illegally waiving the work requirement for welfare
			 recipients;
		Whereas the Internal Revenue Service violated the First Amendment to the United States Constitution
			 by targeting non-profit organizations because of their religious or
			 political beliefs;
		Whereas the President and the Department of Defense knowingly violated the National Defense
			 Authorization Act of 2014 (Public Law 113–66) by not providing a 30-day
			 notice to Congress prior to transporting five Guantanamo detainees to
			 Qatar in a prisoner swap;
		Whereas article II, section 3 of the United States Constitution states in pertinent part that the
			 President shall take care that the Laws be faithfully executed.; and
		Whereas the House of Representatives reiterates its authority to impeach any president for failing
			 to faithfully enforce the laws of the land or for violating the law: Now,
			 therefore, be it
	
		That the House of Representatives—
			(1)condemns the President and the executive branch of Government for actions and acts that are beyond
			 the clearly defined laws of the United States;
			(2)calls on the President and the executive branch of Government to adhere to the Constitution and
			 halt all unlawful and illegal actions which circumvent Congress and
			 violate the Constitution; and
			(3)calls on the President and the executive branch of Government to respect the constitutionally
			 defined separation of powers.
			
